Explanations of vote
Oral explanations of vote
- (CS) Mr President, the extent of the financial crisis shows that neither banks nor consumers have been taking responsible decisions. I am strongly in favour of investing in financial education and I have also approved the report, but I cannot agree with superficial campaigns and general principles. I am concerned that we have analysis as the situation may vary between the Member States. I also know that the education must be narrowly focused on the specific requirements of a range of different groups of citizens in order to be really effective.
I would like to bring to your attention some exemplary practice from the Czech Republic. For the last three years a single person has been running a website called www.bankovnipoplatky.com. This website makes a vital contribution to the financial education of those Czech citizens who are on the internet. This shows that this issue can be solved cheaply and effectively. What is missing, however, is education for schoolchildren and the older generation and we will not manage this without public funding.
- (SK) The financial crisis has provided European consumers with an excellent opportunity to check their knowledge of financial matters. They have been given a wonderful lesson in the importance of their understanding of personal finance, in savings assessment, in the use of insurance products, and in reading of ordinary bank statements and receipts. All these subjects require a knowledge of financial terminology and its correct application in the management of their finances.
For this reason I consider the report from the rapporteur Mrs Iotova to be a further important contribution from the EP in the area of consumer protection and I have voted in its favour. I firmly believe that the education of consumers must begin in primary school. The Member States should include this topic, especially finance, in textbooks of primary and secondary schools. The DOLCETA and EURÓPSKY DIÁR websites should receive more promotion.
I appreciate activities of consumer organisations aimed at educating not only schoolchildren but also teachers. Various competitions, organised with great enthusiasm, attract large numbers of young consumers. Under my patronage and within the context of consumer education for schoolchildren, the Slovak Consumers' Association is organising an annual competition called Consumers for Life. The competition is generating enormous interest and the winners will be awarded a trip to the EP.
Mr President, thank you very much for giving me this opportunity to offer my explanation of vote. I think there is probably a consensus in this room that the credit crunch and the liquidity crisis that we faced were caused by poor lending decisions taken, not only by banks - and those decisions were forced on them by the Clinton Administration and successive regimes which suggested that banks should lend to communities that were deemed uncreditworthy - but also by consumers making poor decisions. Having been encouraged to take out loans which they perhaps could not afford to repay, they then found themselves bearing the brunt of being unable to pay those loans.
This highlights the importance of consumer financial education. However, we seem to be falling into the trap of thinking that, whatever the problem, the EU has a solution. If you look at the solutions listed here on the Commission website, in the Europe Diary, they actually do very little to address the issue of consumer education. We should be looking at community organisations - like the Croydon Caribbean Credit Union in my constituency - that help solve these problems at the community level and not the European level.
- (FR) Mr President, I asked Parliament to vote against the report since only a small minority voted for guide levels lower than those currently applied.
I should like to point out that the Commission is not in favour of guide levels. In 2005, this House voted in favour of the Rosati report to abolish guide levels, and now we are taking a step backwards and reducing what we voted for. Most Members do not know what they voted for.
Now we are reducing the current guide levels by 50%, which is to say, instead of 800 cigarettes, you have voted for 400, instead of 10 litres of spirits, you have voted for 5 litres, instead of 90 litres of wine, you have voted for 45 litres, instead of 110 litres of beer, you have voted for 55 litres. You are taking a step backwards and halving current levels for purchase by private individuals.
I believe that the message to Commissioner Kovács and the Council of Ministers is, all the same, clear; there are only five Members who, in the end, are not going to vote in favour of my report. I would therefore like the Council to know that the Commissioner - as he said yesterday evening - agrees with indicative limits, but those which currently apply. This must be clear, Mr President; as rapporteur I must say this because it is essential in order to interpret the vote.
Mr President, it is my privilege to represent the handsome villages, the rolling downs and the bluebell groves of the English Home Counties. Like every other MEP for South-East England, I have received dozens of heartbreaking complaints from constituents who have suffered from the arbitrary confiscation of legally purchased alcohol and tobacco at the Channel ports.
Labour's repeated hikes in the excise duty have served to drive income that ought to be coming to retailers in my constituency across the Channel. In time, jobs have also been pushed from the English Home Counties across the water. Revenue that ought to be coming to the British Exchequer is instead going to Continental treasuries.
The Government's response has then been to spend this dwindling income stream on hiring more and more excise officers in a futile attempt to police a system wherein most of our alcohol and tobacco had now become smuggled. That is the system which, to their shame, Labour MEPs have just voted to go back to. I think it is a disgrace.
Mr President, I would just like to echo the sentiments expressed by the previous speakers, Ms Lulling, the rapporteur, and my colleague, Dan Hannan, from the South-East of England.
I, too, as a Member of the European Parliament for London - the greatest city in the world and capital of the greatest country in the world - have received a number of letters from constituents complaining about the heavy-handed approach of customs and excise as they have sought to go about their life and purchase alcohol and cigarettes from the continent and bring them back for their own enjoyment or the enjoyment of their family and friends.
What do the customs and excise duty officers do in the United Kingdom? They pick on them, they ask intrusive questions, they haul them outside their vehicles, including pensioners, and they question them intrusively trying to find out exactly how much alcohol they drink and how many cigarettes they smoke in some sort of Gestapo-type inquisition. This is not the sort of behaviour we expect from law enforcement officers or excise officers in the United Kingdom or across Europe. Voting on the report today in the way we did, we have gone backwards - not only backwards before 1992 but to a period previously where there was no free movement, or very limited free movement, of goods.
- (SK) I voted in favour of the report because the occurrence of excessive weight and obesity in the European Union has increased rapidly over the last two decades, with almost 22 million children overweight and this figure growing by up to 400 000 a year. More than 90% of childhood obesity cases are caused by poor eating habits and lack of exercise. These children suffer from serious nutritional disorders as well as joint disorders, lower immunity and an increased frequency of illnesses.
Following the approval of the White Paper on 'A Strategy for Europe on Nutrition, Overweight and Obesity-related health issues', the present directive is good news for the fight against childhood obesity. I consider the scheme to increase the distribution of fruit and vegetables in European schools as necessary. We should also give more consideration to children in pre-school institutions. Counselling and creating good and balanced eating habits would contribute more to the development of a healthy population than this distribution scheme alone.
(PL) Mr President, the School Fruit Scheme as well as the School Milk Scheme and the scheme to distribute food to the most needy in the EU are marvellous EU initiatives which are very necessary and must definitely be supported. The distribution of free fruit and vegetables to schoolchildren will not only contribute to improving their health and changing their eating habits, but will also produce a positive social impact. I take a favourable view of a number of the European Commission's proposals, and consider that they will not cause major controversies. At the same time, I hope that the Commissioner, and in particular our Agriculture Ministers from the EU-27, will be slightly more generous. We must remember that the health of our children is at stake, and we should not economise on it.
- (CS) Mr President, ladies and gentlemen, I voted in the same way as the other PPE-DE Group MEPs from the Czech Republic, against the Busk report on fruit and vegetables in schools. Parents should have primary responsibility for the healthy diet of their children. The European Union has no authority in the areas of either education or health. These matters must be administered by the Member States in accordance with their own national preferences. There is no rational reason for the European Union to be using taxpayers' money to pay for schoolchildren to have one piece of fruit per week. The EU should have concerns about genuine Europe-wide issues, for example, the removal of barriers to the four fundamental freedoms, and it should not contravene its own principle of subsidiarity.
Mr President, we have come a long way from the time when we were trying to keep schoolchildren out of orchards as they stole apples to the position today, where they have no interest in either apples or orchards. So this fruit scheme is welcome. The problem is that many parents are not aware of the importance of fruit and vegetables, so it will educate children and parents about the health benefits of fruit and vegetable consumption.
Of course the key to the success of the scheme will be back in the Member States. We do not want a complicated, rule-based scheme. We want flexibility and we need to engage with teachers, in particular, who will deliver the fruit and vegetables, and with parents, so that they will ensure that children eat and enjoy fruit and veg and develop healthy eating habits throughout their life.
(PL) Mr President, teenagers weighing over 150 kg are a frequent sight in American cities. I do not want us to make the same mistake. The promotion of healthy eating models and the consumption of healthier, non-fattening products in childhood and in youth are an investment in the health of future generations. They will also produce savings in the costs of treatment for diabetes and cardiovascular and bone diseases.
For this reason, a scheme which is too modest will in practice be inefficient both in terms of health and in terms of economics. That is why I supported Amendment 7, which quadruples the minimum expenditure on fruit for schoolchildren, and thus guarantees one portion of fruit or vegetables at least four days a week, not just once a week. I am pleased that it was an amendment proposed by the Commission. The introduction of the scheme should not depend on parents' agreement to cofinance it. In particular, the children of poorer parents should have the chance to receive free fruit at school, and therefore the funding for the scheme should be increased.
Mr President, let me explain why I voted against the report by Ms Pervenche Berès and Mr Werner Langen. There are at least three points I would like to stress.
The very first one is that the report calls for a higher and deeper coordination of economic and financial national policies. The second is that it will entail a highly coordinated fiscal policy that will need political unification, and the consequence of the political unification is the third reason why I voted against.
I do not share the view that political coordination that eliminates natural differences among Member States will become the remedy and a healing answer to current European problems. The current European problems are the free movement of labour and the free movement of capital and services.
(PL) Viewed from the perspective of the 10 years of existence of Economic and Monetary Union, we need to ask ourselves whether we truly associate the euro sign with prosperity and stabilisation. There is no doubt that there can be only one answer to this question. While accepting that there have been some negative aspects to adopting the common currency, such as price rises during the initial stage, it must be emphasised that the euro has become one of the world's leading currencies.
Economic and Monetary Union has contributed to the growth of economic stability in Member States and has also had a favourable impact on international trade, thus benefiting the EU. The positive impact of the euro became particularly noticeable most recently, when the global financial crisis made us aware of the benefits of a stable exchange rate.
(ET) I would like to offer an explanation of my vote. I abstained from the vote on the application to strip Massimo D'Alema of his parliamentary immunity because, as a lawyer, I have certain reservations about our Parliament's authority in this matter, and I have no right or desire to interfere in the internal affairs of Italy.
(HU) As draftsman of the opinion of the Committee on the Environment, Public Health and Food Safety, I welcome the result of the vote. We are talking about a technology that, if all goes well, can offer a partial solution to climate change, but we must not allow it to distract us from the importance of the entire climate package.
The new Member States, including Hungary, have significantly reduced their greenhouse gas emissions since the end of the 1980s. It would be a serious indignity if they were now punished by those who until now have increased their harmful emissions. For this reason, we would like to achieve a proportionate distribution of 10% of the revenues from the carbon trading scheme among those Member States where the per capita GDP is lower than the European Union average.
Similarly, we would allocate 10% to those who have reduced their emissions in the past 15 years. The Committee on the Environment, Public Health and Food Safety has succeeded in gaining an exemption for long-distance heating systems from the Climate Change Levy, an achievement that must be maintained in the interest of millions of low-income European citizens. As draftsman of the opinion of the Committee on the Environment, I join those mentioned above in supporting the report.
Written explanations of vote
in writing. - (IT) I am voting for this measure. Kazakhstan has embarked upon a process of democratisation which is proceeding more slowly than the extraordinary economic growth that the country has experienced in recent years: there is a huge presence of foreign entrepreneurs investing large amounts of capital in this former Soviet republic. Within this context, the European Union ought to be constantly encouraging action targeted at increasing spaces of freedom, democracy and social justice for Kazakh citizens, and not just acting as a trade partner with growing interests. Economic growth and democracy ought to go hand in hand.
in writing. - (RO) I voted during the consultation procedure for the report which approves the conclusion of the Protocol to the Partnership and Cooperation Agreement between the European Community and the Republic of Kazakhstan, and which also took into account the accession of Romania and Bulgaria to the EU. This report will help stimulate cooperation between Romania and the Republic of Kazakhstan.
in writing. - I voted for Mr Saryusz-Wolski's report on a Partnership and Cooperation Agreement between the European Community and Kazakhstan. I did this despite my continued reservations regarding the human rights record of the Government in Kazakhstan. It is important that Parliament and the Commission continue to monitor the situation in Kazakhstan and if it worsens or even fails to improve over the following twelve months we should take action to suspend this Agreement.
in writing. - (IT) I voted for the report by Mr Saryusz-Wolski and, therefore, for the conclusion of the Partnership and Cooperation Agreement between the European Community and its Member States and the Republic of Kazakhstan.
I endorse the position adopted by the rapporteur, as well as that of the Council, in believing that the existence of a Partnership and Cooperation Agreement with Kazakhstan prior to the accession of Romania and Bulgaria makes it necessary to draw up a Protocol to the Partnership and Cooperation Agreement to allow the new Member States to sign it.
in writing. - (PT) The document in question does not fundamentally alter the content of the Regulation adopted by this Parliament in November 2006, which established a public-private partnership to develop a European air traffic management system.
The amendments now proposed to the Regulation aim to recognise SESAR (new generation European air traffic management system) as a Community body and allow the application of the Staff Regulations of the European Communities to its staff. Amendments are also proposed to the quantification of the Community contribution and its transfer to SESAR, with a maximum of EUR 700 million coming in equal parts from the budget of the Seventh Framework Programme for Research and Technological Development and from the Trans-European Network programme.
The establishment of this company represents a dangerous precedent in the use of public money for private purposes. The public sector approach could have been taken to update and improve air traffic management systems, including with regard to reliability, thus guaranteeing the safety of professionals and users of airspace. We consider that these objectives will not be any better achieved by subjecting them to the interests and pressures of the private sector. For these reasons, we did not support this report.
in writing. - This proposal will have a substantial positive financial impact on the European air traffic control infrastructure modernisation programme. I support the proposal, the funds which are saved as a result of which will be invested in research, development and validation activities for the benefit of the entire community.
in writing. - (IT) I would like to declare that I voted for the report by Mrs Niebler on the establishment of a joint undertaking to develop SESAR, the new generation European air traffic management system.
It is clear that large-scale Community projects in the sector of research and technological development demand joint efforts by the public and private sectors to produce lasting beneficial effects. In this case, I believe that new generation harmonised air traffic management is necessary to sustain the future growth of air traffic in European skies in economic and environmental terms. I therefore believe that we should warmly welcome the establishment of a joint undertaking in this sphere. I would, however, like to emphasise the need to learn from the past (I refer in this case to the liquidation of the joint undertaking Galileo) and to formulate a clearer definition of the status that this legal person ought to have, so that the benefits of scientific and technological progress are not hindered by problems of a procedural or legal nature.
in writing. - (IT) I voted for the report by Mrs Wallis on the codification of the statutory markings for two- or three-wheel motor vehicles. As the Directive on statutory markings for vehicles of these kinds has been amended on several occasions, I believe that codification is necessary to achieve better understanding and accessibility for citizens to this Community legislation and, as a result, to the possibility of exercising the rights that are enshrined within it.
in writing. - (IT) I voted for the report by Mr Mayer concerning the conclusion of the Convention on jurisdiction and the recognition and enforcement of judgments in civil and commercial matters. I join with my fellow Member in his view that the proposal put forward by the Commission designed to replace the 1988 Lugano Convention can help to make the system for the recognition and enforcement of judgments swifter and more efficient in the areas affected, and in particular as regards the registration and validity of intellectual property rights.
This proposal is particularly important because the application of the regulation control procedure strengthens greatly the European Parliament's rights to observe how implementing measures are being applied. The European Parliament is granted the right to control a draft implementing measure. Moreover, there are additions to the basic regulations, granting the European Parliament the right to oppose a draft measure or propose amendments to a draft implementing measure.
in writing. - (IT) I support the excellent report by Mrs Berès on the amendment of the Council regulation on the European system of national and regional accounts in the Community as regards the implementing powers conferred on the Commission. Following the introduction of the new comitology procedure, namely the regulatory procedure with scrutiny, which extends Parliament's rights of oversight over implementing measures, I believe that we need to move forward with the general alignment process recommended by the Commission so that the new procedure can be applied effectively.
in writing. - (PT) Between 2007 and 2008 Italy submitted applications in respect of redundancies in Sardinia (1 044 redundancies, 5 companies), Piedmont (1 537, 202), Lombardy (1 816, 190) and Tuscany (1 588, 461), following liberalisation in the textile and clothing sector. For a total of 5 985 redundancies in 858 companies, Italy is requesting a financial contribution of EUR 38 158 075.
As we have said before, this Fund cannot be used as a temporary 'cushion' for unacceptable socioeconomic costs resulting from the liberalisation of trade, particularly in the textile and clothing sector, and for the increasing insecurity of workers.
Given the (potential) expiry on 31 December 2008 of the double-checking surveillance system for exports of certain categories of textile and clothing products from China, we need to establish mechanisms limiting imports from any country to the EU.
Given the increasing number of companies closing down or relocating their production, the rise in unemployment and the increased exploitation of workers - particularly in Portugal - we need to halt the policy of liberalising world trade (instigated by the EU and the Socialist Government in Portugal) and defend production and employment with rights in the various EU countries.
in writing. - (PT) The mobilisation of the European Globalisation Adjustment Fund at the request of Italy offers an excellent opportunity to consider the reactions that will be needed in the future when the combination of the effects of globalisation and the economic crisis becomes even more acute. The format of this Fund, which is based on principles restricted in their scope, suggests that the European Union regards globalisation as a fact and its negative effects as a reality to which we must adapt and not oppose. This is a realistic view with significant potential to be effective, in my view.
Understanding global changes and channelling efforts to react to these changes is more appropriate than believing in the possibility of avoiding these changes indefinitely, or even believing that this opposition is in itself virtuous. Adjustment to globalisation is a more appropriate political option than opposition to globalisation.
in writing. - (IT) I support the report by Mr Böge on the mobilisation of the European Globalisation Adjustment Fund. I agree that the applications put forward by the four Italian regions comply with the requirements for determining the financial contributions as laid down in the EU Regulation and are in line with the reasons underlying the establishment of the fund. Today it is more necessary than ever to help those workers who have lost their jobs as a result of changes in the structure of world trade and to assist them to rejoin the labour market. I therefore support the application for mobilisation of the fund as expressed in my fellow Member's report.
in writing. - (NL) I voted against the report for various reasons. There was no serious debate in committee. Only 7 out of the 28 members were present. In fact, it was not even possible to have a debate in the plenary meeting. Even before the vote in committee, when Mr Vanhecke was not allowed to learn the content of the report, it was discussed on Flemish public television. This is an outrage. Worst of all, though, is the conclusion of the report. They recommend that immunity be lifted, although Mr Vanhecke is not the author of the controversial text, and the Belgian Constitution clearly stipulates that only the author can be prosecuted if known.
On account of this crummy dossier, Mr Vanhecke is running the risk of losing his political rights, since the division of power and the Belgian court's independence only exist in theory. This matter is a political manoeuvre to single out a Flemish nationalist opposition leader. It is a disgrace that the EP should let itself be taken advantage of for this purpose.
in writing. - (FR) Both the Committee on Legal Affairs and the members of the political groups in plenary today have once again shown just how unimportant they consider impartiality and respect for the law to be, when compared with their obsession with getting rid of all those who are not part of their large family of Euro-federalists.
My colleague, Mr Vanhecke, is the target of a veritable witch-hunt in Belgium, the sole aim of which is to condemn him and force him to step down from the political stage. The European Parliament has forgotten that, when any request is made by a state to waive parliamentary immunity, it has a duty to apply the rules on the protection of MEPs in full, as laid down in its Rules of Procedure.
Like Mr Gollnisch, who had his parliamentary immunity withdrawn solely for political reasons in 2006, Mr Vanhecke is himself the victim of what constitutes a very real assault, by the transformation of a legal issue into a political issue. It is unacceptable for an institution to claim, wrongly, to be democratic.
On 13 October 1981, in the chamber of the French National Assembly, André Laignel, a socialist MP, issued his famous retort to opposition MPs, arguing that the nationalisation sought by the government was unconstitutional. In it he claimed that they were changing the debate from a legal one to a political one and, although they were entitled to do so, in this case, they were in the wrong legally, since they were in the minority politically.
The European Parliament has clearly taken this phrase to heart since it is getting rid of all those who dare to bother it with political views that are deemed not to be sufficiently federalist or pro-European for its tastes.
My colleague, Mr Vanhecke, is the target of a veritable witch-hunt within this European Parliament, to which he was legitimately elected. This institution is totally wrong and disgraced in accepting the unacceptable: lynching one of its members by flouting all the legal principles and legal protections relating to parliamentary immunity that are currently in force.
in writing. - (DE) In view of this report and the associated legal proceedings by the Belgian authorities, it must be stated unequivocally that the whole process - in particular the court proceedings - represents a purely politically motivated persecution of the former leader of the Vlaams Belang party, Frank Vanhecke. Mr Vanhecke received this writ two days after relinquishing the leadership of the party.
It is also clear that, with only six months to go to the European elections, the aim is to blacken the name of the Vlaams Belang candidate for political motives. According to the Belgian Constitution, it would also have been legally necessary to prosecute the author of the article, as his identity is known, rather than the publisher. I therefore vehemently stress that a politically motivated criminal prosecution should not be seen as providing cause to revoke the parliamentary immunity of Frank Vanhecke and that this witch-hunt by the Belgian justice authorities should be condemned in the strongest terms. A similar situation arose in 2003, when criminal proceedings were initiated against Daniel Cohn-Bendit from the Group of the Greens/European Free Alliance, although this was rejected by the committee at the time because there were suspicions of political motives. The situation is the same in this case, if not even more clear, which is why I am obliged to vote against the motion.
in writing. - (NL) With not one of my illusions intact, I have to say that the European Parliament is turning into the disgraceful accomplice of a political lynch mob staged by the Belgian courts. In the presence of 7 out of 28 members, I was given 20 minutes in the Committee on Legal Affairs to defend myself in respect of a dossier of hundreds of pages long. In plenary - contrary to Rule 7 of our own Rules of Procedure - I have not had the opportunity at all of speaking up for myself.
Should this happen in Russia, we would be up in arms. As for me, I keep my head up and continue to stand up for the free expression of opinion in Flanders and in Europe, not least where the issue of immigrants and the danger of Islam are concerned.
in writing. - (IT) We in the Radical delegation, together with Marco Pannella, are voting against the Lehne report on the immunity of Mr D'Alema because it reaches illogical conclusions that can only derive from grounds - or reflexes - based on self-defence on the part of the Italian and European political class.
The report argues that the request for authorisation to proceed is unfounded because the intercepted material is already sufficient to support the charges against those under investigation. If the request by the public prosecutor's office were in fact directed towards charging Mr D'Alema, then the request would be unfounded, since Parliament does not have to take its decisions in accordance with Italian law.
If the intercepted material is truly useless, however, and the request unfounded and downright unnecessary, then why should the European Parliament have to decide 'not to authorise the use of the telephone interceptions in question and not to waive the immunity of Massimo D'Alema', as the report proposes? Why should we not follow the decision by the Italian Parliament, which in the context of this inquiry granted authorisation to proceed against Mr Fassino?
We willingly give credit to the ALDE Group for deciding, by choosing to abstain, not to align itself with the social unity of the Group of the European People's Party and the Socialist Group in the European Parliament on this dubious decision.
in writing. - (PL) In recent years, many new financial products have appeared on the market. The increasing complexity of these products makes consumers more and more defenceless, and frequently unable, without expert assistance, to determine which financing offer is best suited to their needs. This leads to many wrong decisions, especially by those less well off.
In Poland, we come across many instances of fraud, or simply of consumers making poor financial decisions, unaware of their implications. In these circumstances, financial education is essential and is the best way of protecting consumers from making wrong financial decisions.
in writing. - (LT) Financial education is an important matter on the EU's agenda, especially in the midst of the financial crisis. Consumers need basic skills to help them choose and completely understand information and offers. Consumers are confronted with an ever growing supply of increasingly more complex goods and services. Meanwhile consumer information and advice do not correspond with the level of complexity of financial products. As a result of this situation, consumer vulnerability as regards financial matters is on the increase.
If gaps in the knowledge and financial competence of financial intermediaries and consumers are reduced, the risk of over-indebtedness, defaulting on payments or bankruptcies will also be reduced. There would also be an increase in lender competition and the overall efficiency of the market, as consumers with more knowledge can understand how various financial offers differ and can choose the one which best suits their needs. Knowledge and skills are not currently good enough to ensure that consumers can manage their finances properly.
in writing. - (RO) I voted for fair, unbiased and transparent financial education, as well as for the obligation on service providers in this area to offer proper, correct information. The information must be clearly distinguished from commercial advice or advertising. I hope that Member States will pay special attention to the groups most at risk, such as young people, pensioners or workers at the end of their career.
Like many texts by this House, Mrs Iotova's report is an example of a seemingly good idea with a deceptive title. A cursory reading could lead one to believe that it is about protecting consumers by informing them of their rights and educating them about financial services; in short, about enabling them to have a responsible and informed relationship with their bank.
In reality, it is about turning people, from childhood (from primary school, so it seems), into perfect little customers of a financial system that is hungry for their savings but mean when it comes to lending, about foisting upon them all kinds of financial products which pseudo-initiates call complex and which, for the most part, are simply absurd, and about getting them sensibly to do their accounts and to prepare for retirement - with the banks, no less - even though they are also paying into compulsory public schemes.
At a time when the world's financial system has just shown how perverse it is, when the banks are grudgingly granting credit to enterprises and to individuals despite the hundreds of billions of public aid released, when workers and small and medium-sized enterprises are paying the price for ongoing financial folly and when the world's 'big players' pretend to be implementing reforms to prolong the life of this system, that this report is unconvincing is the least that can be said.
in writing. - (PL) In this time of financial crisis, this report has assumed new importance. This is because the mortgage crisis has revealed the dangers which can stem from failing to provide borrowers with appropriate information. It has also demonstrated consumers' inability to understand financial and economic information and the impact which changes in macroeconomic indicators could have on the repayment of their loans, and thus their lack of awareness of the risk of insolvency and excessive debt.
The report calls attention to the need to educate consumers and raise their awareness, and thus enable them to use their own knowledge to assess the financial products offered to them. I therefore support the initiative calling for the development of financial education programmes, especially those drawn up with potential users in mind, which take into account their age, income, education, and the area of their employment or interests. In addition, financial education programmes must be based on practical and real situations which we encounter in our everyday life.
I hope that the report will help financial institutions, as well as consumers themselves, to understand the need for financial education. I believe that both can benefit, since insolvency and excessive consumer debt represent a problem for the lending institutions whose clients are experiencing difficulties with debt repayment.
in writing. - I voted in favour of the Iotova report on consumer education on credit and finance. The world is heading into a period of huge financial uncertainty and many of Europe's citizens are fearful for their jobs, their savings, their pensions and their future. In such a period of uncertainty, consumer awareness of credit, debt and finance in general is surely more important than ever. This report calls for financial education to be tailored for specific groups and initiatives of this kind at an EU level are to be welcomed.
in writing. - (FI) I voted in favour of Mrs Iotova's report on improving consumer education and awareness regarding credit and finance. This is a necessary and welcome committee-initiative report.
The crisis caused by subprime loans (high-risk housing credit) has shown that borrowers have been kept too much in the dark. This lack of information and understanding has led to a situation where they are not properly concerned about the risks of insolvency and over-indebtedness. It also has to be said that consumer awareness and advice have not kept up with the pace of complex financial products.
An adequate level of financial know-how would, in many cases, reduce the risk of over-indebtedness and defaults on payments. It would also give consumers more scope for comparing the competitiveness of loan providers, which in turn would boost the viability of the market.
I particularly support the suggestion in the report to include financial education more obviously in the national school curriculum and provide young people with all the financial information they need when embarking on their professional career in the face of new challenges with regard to how to use their income.
in writing. - (DE) We need fair treatment of investors and borrowers with long periods of limitation and a shifting of the burden of proof. Risks and costs must be apparent and comparable from the outset. In the case of Lehman Brothers in particular, private individuals were massively hoodwinked, for example being told that risky share certificates were secure and even being advised against selling just before Lehman went to the wall. Citizens are now faced with a wave of enforced conversions of their foreign currency loans or are required to pay up for the increased refinancing costs of the banks, contrary to public policy.
In this situation simply saying our citizens are stupid and calling for a general lesson in 'financial education' is a real slap in the face, particularly because not even the self-appointed financial gurus were able to see through the various layers of speculation. By calling for greater market efficiency instead of greater competition between lenders, this report continues to pay lip service to the myth of the self-regulating market. I cannot express strongly enough my rejection of this report.
in writing. - (RO) I voted in favour of the report drafted by Mrs Iotova as it encourages Member States to develop educational programmes for pensioners who could be at risk of financial exclusion, as well as for young people starting their professional careers who are faced with the challenge of determining how to make appropriate use of their new income.
Consumers who do not have any financial knowledge have problems in choosing products and services which best suit their needs. It is hard for them to evaluate the advice given and they may therefore be misled, falling victim to unfair selling practices
I welcome the Commission's initiatives in the area of consumer financial education, in particular the recent setting-up of the Expert Group on Financial Education. I think however that this Expert Group on Financial Education should have clear responsibilities and powers.
The website already created by the Commission for educating consumers (http://www.dolceta.eu) has proved to be useful. I hope that this online tool will continue to be developed and updated in all the official languages.
in writing. - (PT) One of the most significant factors in the financial crisis has been the extreme ease of supply, or the excessive tolerance of debt. The conclusions that must be drawn from this are, firstly, that it would seem beneficial to impose an obligation on banks to ensure that those to whom they lend have the ability and are likely to repay the debt, given the facts of the crisis and its causes. At the same time, the lack of awareness among consumers as to the risks associated with credit - starting with the issue of changes in reference rates - suggests that any action aimed at consumers can and must be taken. Clearly, the pressure from an economic model based on maximum consumption will be difficult to counteract with campaigns of this type, but the effort to raise awareness is necessary and, in our opinion, useful.
In any event, this report should encourage greater transparency and the establishment of clearer rules in the conditions for services to be supplied by lenders. As for education on credit or any other type of consumption, the most important element is education in general which equips people with the tools to make daily decisions.
in writing. - (LT) The trust of Europe's consumers is essential for the internal market to work efficiently and thrive. The common market encompasses almost 500 million consumers and an abundant variety of goods and services.
Since 1997 the Commission has been using the Internal Market Scoreboard to monitor and draw attention to the way Member States are implementing internal market legal acts. The Consumer Markets Scoreboard determines problem areas, so it can be a universal and flexible means of reporting shortcomings worthy of attention to society, market subjects and institutions. In spite of this, the Consumer Markets Scoreboard has never been aimed at reporting to the consumer on the internal market and it is very important to rectify this. We must ensure that the market works as well as possible and that consumers are offered services whose price and quality match their expectations. For this it is not necessary to adopt more or stricter legal acts. Sometimes a more appropriate and more effective method may be the supply of information, education or self-regulation.
The single market serves not only businesses, which thanks to the successive elimination of barriers have the whole European market virtually within arm's reach. It was also created with consumers in mind, to enable them to enjoy the same standards in all Member States.
The Consumer Markets Scoreboard provides a tool for monitoring, analysing and identifying single market problems from the consumer's point of view. It uses indicators which include prices, complaints, satisfaction and switching. In spite of the fact that some outcomes shown on the Scoreboard seem questionable - for instance prices, because although simple to communicate and compare, the final price is affected by many variables, not always reflected by the Scoreboard - the indicators undoubtedly represent an extremely useful and appropriate method of assessing consumer outcomes in the single market.
I should like to stress that this is the first version of the Consumer Markets Scoreboard. We can therefore expect a further version which will respond to our concerns. It is important for the Scoreboard to be written in comprehensible language, easily understood by a range of users, as its results are undoubtedly an interesting source of information about consumer outcomes in the single market.
in writing. - (SV) We Swedish Social Democrats in the European Parliament voted in favour of the report on the proposal for a Council directive concerning the general arrangements for excise duty and would especially like to emphasis the importance of the adoption of Amendment 48 on guide levels for importing alcohol and tobacco. The reduction (50% lower than the previous indicative guide levels) is a step in the right direction towards a more responsible policy that takes public health seriously. However, we would like to point out that we only view this as a first step towards a more ambitious policy in this area. Furthermore, we are pleased that Amendment 60 and Amendment 68 have been rejected. As a result, excise duty will continue to be collected in the country of destination.
in writing. - (SV) The June List has chosen to vote in favour of the report, as we are of the opinion that it will go some way to providing the opportunity to unite requirements for efforts at national level with regard to health policy with a free internal market. However, we have chosen to vote against certain proposals that have strong federalist overtones.
The June List feels that it is very important, for example, that Swedish alcohol policy can be pursued in accordance with the values and decisions of the Swedish Parliament. This requires the payment of excise duty in the recipient country for distance selling of alcohol, for example. This would not be the case if the amendments were voted through. On the contrary, it would mean, among other things, that the provisions concerning goods acquired by private individuals would be extended to apply to distance sellers, whereby excise duty is paid in the Member State in which the goods were acquired. As the costs incurred as a result of national public health problems, such as alcohol and tobacco-related diseases, are largely funded by the national levying of tax, the proposal concerning freedom from excise duty in connection with distance selling would hamper the prospects of the public sector handling public health problems effectively.
There is also a problem from the point of view of competition, as a distance seller can offer the same product as national players, but considerably cheaper, simply because excise duty is not paid in the same country. The June List is in favour of competition, but is of the opinion that players should compete on equal terms.
in writing. - I support this directive, which will limit fraud and contraband cases that reduce state revenue. This modernised and simplified directive will reduce the obligations on operators while enabling them to combat excise fraud more effectively.
in writing. - (DE) Our tax systems are very complex and to a certain extent are really only transparent to specialists. For this reason, every attempt to improve formalities and general conditions and to combat tax fraud is to be welcomed, provided that the taxation sovereignty of the Member States is preserved and no attempt is made to harmonise tax rates by the back door.
It is equally important to have clear rules for tax-free sales outlets and for travellers themselves. This project seems to have such an objective, which is why I have voted in favour of the Lulling report.
in writing. - (IT) I voted for the report by Mrs Lulling concerning the general arrangements for excise duty. The provisions included in the Commission's proposal are certainly not sufficient to guarantee private individuals and companies in the EU the freedom to make cross-border purchases and sales of goods without encountering unnecessary tax obstacles.
In fact, although the Commission's proposal contains some improvements and changes, such as Article 37 (the tax markings that Member States may impose must not give rise to a double tax burden), there is a need to extend the provisions governing purchases by private individuals to distance selling, creating a genuine internal market in excisable goods purchased by private individuals for their personal use.
in writing. - (SV) I welcome the fact that the European Parliament has finally changed its opinion and taken a more restrictive line with regard to alcohol. The result of today's vote on the Lulling report on general arrangements for excise duty will entail a 50% reduction in the guide levels for the import of alcohol. The opportunities for tax-free shopping at ports and airports will also be restricted. Another consequence of the report is that there will be nothing to prevent, for example, the collection of Swedish excise duty on goods ordered from another EU country via the Internet. On this matter, the European Parliament merely has an advisory role, but today's results nevertheless represent an important milestone.
in writing. - Far too little fruit and vegetables are eaten in the EU in relation to the WHO's recommendations of a minimum 400 grams per day. There is an obesity epidemic among children. This is particularly severe in Malta.
A high intake of fruit and vegetables reduces the risk of a large number of diseases and prevents overweight.
In 2007, organisation of the market in fruit and vegetables underwent a fundamental reform towards greater market orientation. Fruit and vegetables are now fully integrated into the single payment system.
Excessive weight entails a greater risk of cardiovascular disease, diabetes, high blood pressure and certain forms of cancer. A daily intake of 600 grams for people 11+ should be our target.
The Commission proposes an allocation of EUR 90 million in the Community budget. That corresponds to one piece of fruit one day a week for 30 weeks a year and covers children aged 6-10 years.
To achieve all the positive effects of introducing a school fruit scheme, there must be increased funding. A school fruit scheme should consist of a portion of fruit per pupil per day and not only be aimed at school children aged 6-10.
in writing. - I welcome the adoption of the Report on the School Fresh Fruit Scheme. This proposal will produce real health benefits for millions of children across Europe.
The funding of free fruit for schoolchildren through the Common Agricultural Policy budget will show tangible benefits of the CAP to ordinary European citizens. The co-financing of the scheme by the EU and Member States will allow the extension of the existing Free School Fruit Scheme in England and the creation of similar schemes in Scotland, Wales, and Northern Ireland.
Although a larger budget than the €90m envisioned by the Commission would be welcome - as the Parliament has pointed out in its Report through its request for an increase in the budget to €500m - the creation of this scheme will give children regular access to free fruit and its attendant health benefits, such as a lower chance of developing obesity, diabetes, and other serious diseases in later life. As well as providing immediate benefits for child health, the scheme will help to shape young people's views on nutrition, creating a healthier Europe and reducing the costs to State healthcare systems.
in writing. - (DA) The June Movement has voted in favour of the report as a whole, despite the fact that, in principle, we are opposed to agricultural aid. We think that it is important to give children healthier eating habits. However, we are opposed to the requirement for the fruit to be of Community origin, as this makes it an indirect subsidy for European farmers. Finally, we would also like the fruit that is given to the children to be organic.
in writing. - (RO) I voted in favour of better financing for this scheme, as well for defining more clearly the products which can be included in this scheme. The statistics show that there are approximately 22 million overweight children in the EU, with more than 5 million obese children, mainly due to the excessive consumption of products with high levels of fat, sugar and salt. Against this background, it is more than necessary for the EU and Member States to get involved by creating healthy eating habits, especially by providing a varied range of seasonal fruits. I also voted in favour of increasing the budget allocated to this scheme from EUR 90 million to EUR 500 million as the initial sum allocated to this scheme is equivalent to offering one portion of fruit to each child aged between 6 and 10 for a period of 30 weeks.
in writing. - Although I believe parents are ultimately responsible for the health of their children, and that any school fruit scheme must be flexible enough to accommodate local, regional and national conditions, I welcome this report.
There is an obesity epidemic among children and it is estimated that there are 22 million overweight children in the EU, 5.1 million of whom are considered to be severely overweight. Children in the EU are not eating enough healthy food and healthier options need to be made available. I hope this proposal can go some small way towards alleviating childhood obesity.
in writing. - (SV) There is no doubt that children feel better for eating fruit. Apples, bananas and oranges prevent obesity and keep us healthy. In a way, therefore, it is understandable that many people have today voted in favour of a proposal in the European Parliament to subsidise fruit for school children in the EU.
The problem is simply that the responsibility for our fruit consumption does not lie at EU level. It is first and foremost the parent's responsibility to instil good eating habits in their children. In second place the responsibility lies with the municipalities and in third place with the State. As a federalist, I would like decisions to be made as close to citizens as possible. This is, in fact, something the EU wants too. According to Article 5 of the EC Treaty, decisions that it would be more appropriate to take at a lower level shall be taken at that level. I therefore voted against the Parliament's proposal to increase the fruit budget from EUR 90 million to EUR 500 million.
In the EU, we should work to lower emissions and increase mobility and to combat crime. More fruit, better exercise and fewer sweets are issues that are much better dealt with by schools, parents and local politicians.
in writing. - (PT) I voted in favour of the Busk report on the proposal to set up a scheme to distribute fruit in schools because I feel that Community support for the free distribution of these products to children is vital in promoting healthy eating habits in the European Union and, consequently, improving the health levels of Europeans.
The increasing prevalence of obesity and overweight among the European population, particularly in infancy, is the result of combining poor eating habits with a sedentary lifestyle. We therefore urgently need to develop effective measures for combating this epidemic, not least by promoting healthy eating habits in the early years of life. In cooperation with families, schools can play a fundamental role in getting children to eat healthily.
in writing. - (PT) We support this report to which we contributed several proposals. Despite opposition from the European Commission, the report defends the distribution, free of charge and on a daily basis, of fresh fruit in schools to improve the quality of health and life of children, particularly children from more disadvantaged backgrounds.
Our support for this scheme takes account of the need to encourage young people to appreciate fruit and vegetables, which will have a very positive effect on public health and the fight against child poverty. However, in order to be effective, this scheme must be extended to a wider range of children which means that, in the future, it must be extended to other age groups and deprived sectors of society. This scheme must incorporate Community preference, in other words priority for national and local production, and its financing must come from the Community to ensure greater social cohesion.
This scheme could serve as an example of a policy ensuring true solidarity between countries. We hope that all this does not simply end up as another propaganda campaign and that agreement can be reached in the Council to make the necessary funds available so that it can effectively applied in all countries.
in writing. - I support the Committee on Agriculture's proposal for a School Fruit Scheme but along with my British Labour colleagues I want to retain an element of national co-financing to ensure an increased coverage. Equally I support the reference to organic, local and regional products, but this cannot entirely replace the necessity of best value for money or variety. In the South West of England I would welcome the exchange of our splendid local varieties of apples and pears for the bananas of Cyprus and the Canaries.
in writing. - I am very pleased that the health of our children is being tackled at European level.
Obesity amongst children is a growing concern in Europe, and even more so in the UK where almost 25% of the population is obese and 10% of children are overweight. This issue is a serious concern to many of my constituents and I welcome an initiative to tackle it.
Addressing eating habits in childhood is key to preventing obesity later on in life, and the consumption of fruit and vegetables is proven to reduce the rate of obesity and cardio-vascular diseases.
In the UK, the appeal of convenience food is leading to the development of bad eating habits, which in turn cost our health service an annual GBP 6 billion. It is clear, then, that supporting this initiative also makes good economic sense.
This is why I voted in favour of this report and I hope that Member States will make effective use of the funds to fight what is becoming a real problem for our children.
in writing. - (SV) An already bad idea from the Commission has been made even worse by the amendments tabled by the European Parliament's Committee on Agriculture and Rural Development, particularly when the committee wants to increase the expenditure ceiling from EUR 90 million to EUR 500 million at tax payers' expense. The committee emphasises that this only concerns fruit that originates within the Community. Fruit originating elsewhere is totally unimportant.
The committee's proposal, which, in a big brother-like manner, states that seasonal fruit should be distributed, giving preference to a varied range of fruits so as to enable 'children to discover different tastes', is completely ridiculous.
Once again, the European Parliament is interfering in education policy. Member States are to 'incorporate these measures in an educational manner into teaching packages on health and nutrition in schools'.
The majority in this European Parliament have a distorted view of the common agricultural policy. According to MEPs, taxpayers have a horn of plenty with money to throw into agricultural policy and rural development. Thank goodness that the European Parliament does not have the power of codecision in these areas - and that is how it should stay.
in writing. - (PL) I am very pleased that we have today adopted the School Fruit Scheme. In the opinion on health issues associated with nutrition, overweight and obesity, adopted by the Committee on Internal Market and Consumer Protection, I wrote that special importance must be attached to the problem of obesity among children and the young, since overweight is associated with increased risk of cardiovascular diseases, diabetes, hypertension and some tumours.
The School Fruit Scheme aims to promote good fruit and vegetable eating habits and to teach schoolchildren about healthy eating. Eating habits are formed in childhood, and it has been demonstrated that people who learned in childhood to eat a lot of fruit and vegetables will keep to a similar diet in their adult life.
The distribution of fruit to schoolchildren is certain to contribute to increased consumption of fruit and vegetables among the very young, so that the impact of the School Fruit Scheme on preventing an obesity wave among European children and young people is certain to be significant. What is more, the impact will be greater if eating fruit in school is more than symbolic. I therefore note with satisfaction the vote in favour of a significant (fourfold) increase in the budget allocated to the scheme.
in writing. - I voted in favour of the Busk report and wholeheartedly support this initiative to provide fruit to Europe's schoolchildren. My own country, Scotland, has one of the poorest health records in Europe and the government there is actively pursuing a number of policies targeted at improving the health of children in the hope that this will improve their wellbeing in later life. This EU initiative will complement the Scottish government's work and is therefore welcome.
in writing. - (PL) In my view, the School Fruit Scheme is of more than symbolic significance - 'here is the European Union giving something to children' - it is an initiative promoting good eating habits. It seems to me that we should include secondary school children in it as well. I should like to stress that in this way we would be helping poorer families, which are frequently unable to give fruit to their children. Naturally, it offers an additional opportunity to farmers and fruit growers. Fruit and vegetables, and in my country especially apples, are relatively easy to distribute. However, we must remember that the fruit must be of good quality, clean and fresh. We must also prepare our schools to put the scheme into effect. Realistically, it cannot be introduced earlier than the start of the 2009/2010 school year.
As far as cost is concerned, it is not astronomical: the Commission's proposal assesses it at EUR 90 million, and it could perhaps be higher. This is true, but at the same time we should be aware of the high cost of treatment of diseases associated with overweight and obesity. Let us not make this scheme a one-off initiative, just for show. Let us involve in it the national, regional and local authorities responsible for education. Let us also retain a sensible flexibility when it comes to the details of selecting fruit or vegetables, remembering that it is intended to promote our children's health in the best possible way.
in writing. - Having decided to vote against the report by Niels Busk, I declare my full support and sympathy for the topic debated - to provide more fruits for the schoolchildren in Europe. Increased obesity among young people is an ominous problem.
However, I support first and foremost the principle of subsidiarity. I am absolutely convinced that Member States and their Governments should be trusted in taking good care for their young generation. It is not the business of the EU to regulate concrete problems like the current one. The initiative in question is undoubtedly based upon good intentions. But starting to solve such problems with all-European regulations is neglecting the role and responsibility of the very actors in question: parents, schools, local governments and national governments. I am sure that they all have the same concerns and motivation to address the need to increase fruit consumption in their schools.
in writing. - I support this scheme which provides funding for free fruit and vegetables for schoolchildren. This can only produce positive results, helping to reduce obesity among children by moving closer to the 'five a day' recommendation, which is why I have voted in favour of it.
in writing. - (NL) In my explanation of vote on the 2009 budget of 23 October 2008, I drew your attention to the value of the EU's involvement in providing schoolchildren with fruit. A school fruit scheme can be useful to prevent children from becoming ever more obese and unhealthy. The question is why the EU should take care of this, rather than the municipalities that organise education. Payments are currently made from the EU fund to the Member States, which are obliged to add a further sum, with the municipalities then being responsible for implementing the scheme. This way of working creates much unnecessary administration and time-consuming red tape.
During the recent budget discussion, the amount was doubled to EUR 182 million, and thanks to the Busk report, this sum will be increased to EUR 500 million in future. The Dutch Agriculture Minister, who is in favour of the present scheme, has announced in the press that she considers this enormous increase to be of no value and will be speaking out against it. Since it is not Parliament that decides on this, but the Council, it is to be expected that this increase will not materialise. Meanwhile, though, school fruit has, in the public mind's eye, come to represent EU priorities that are wide of the mark.
in writing. - (RO) I voted in favour of Mr Busk's report, based on the conclusions from healthcare organisations about the illnesses from which modern man suffers, many of which are due to poor diet. Eating fruit may help to prevent and/or cure these illnesses, thanks to the vitamins it contains.
We need to teach our children how and what to eat. This is why I believe that this may also involve education about diet, all the more so as the World Health Organization recommends that children up to the age of 11 should eat at least 400 grams of fruit and vegetables every day. On the other hand, an explosion is being observed in the number of children 'enjoying' an unhealthy, absurd and unsuitable diet, with the blame for this lying not just with the school or family, but with all of us, society as a whole. This kind of dietary behaviour needs to be stopped immediately.
School is one of the areas responsible for forming habits, which should allow us to adopt again the habit of eating fruit. For this reason, I give my total support to the distribution and eating of fruit in schools. This scheme should be on the list of main priorities in terms of decision-making factors so that it can be implemented as soon as possible.
in writing. - Conservative MEPs abstained on the Busk Report on the Commission's proposal to introduce an EU-wide School Fruit Scheme. While very keen to see healthy eating habits promoted among youngsters in the UK and the EU, we have reservations about the budgetary allocations proposed in this report, which are considerably greater than the EUR 90 million proposed by the Commission. Depending on the result of the votes, the Parliament will call for budgetary allocations of at least EUR 360 million and even as much as EUR 500 million. We believe that it makes more sense to start the scheme with a lower level of financing and review subsequently the budgetary needs in the light of experience gained - as argued for in the Commission's Impact Assessment.
in writing. - (SK) The market for fruit and vegetables in the EU is currently regulated by demand. The introduction of the School Fruit Scheme will support the consumption of fruit and vegetables in the EU and will increase the demand which will not only boost public health, but it will also benefit European fruit and vegetable growers.
A high intake of fruit and vegetables reduces the risk of many diseases and prevents the occurrence of excessive weight and childhood obesity. The health perspective is therefore the most important reason for a School Fruit Scheme supporting the consumption of fruit. As eating habits are created in infancy, it is my view that it is not enough to start in schools but rather in pre-school institutions.
However, the EUR 90 million which the Commission is proposing to allocate from the Community budget will provide only one piece of fruit per week, which is not enough either to change eating habits or to make an impact on public health.
I consider a realistic budget for this scheme to be EUR 500 million, as proposed by the EP. Such a sum would provide one portion of fruit per pupil per day and at the same time would enable the scheme to target not only schoolchildren between the ages of 6 to 10 years but also younger children in pre-school institutions.
I firmly believe that the money spent on the School Fruit Scheme to support the consumption of fruit in schools across the EU will bring savings in healthcare costs for the Member States and I have therefore voted in favour of the report by Niels Busk.
in writing. - (PT) The merits of the scheme proposed in this report are clear. Encouraging (and in some cases simply ensuring) the consumption of seasonal fruit by the youngest in society has virtuous aims, both immediately, by promoting a diet rich in variety, and in the future, in terms of developing healthy eating habits. There are, however, two points which must be raised.
Multiplying the guarantee mechanisms to ensure that the fruit offered is produced in Europe makes it feel like the motives behind this action are not just the diet of young people but primarily the promotion of European agriculture. Furthermore, although the correlation between this issue and the common agricultural policy is clear, as already mentioned, the need to tackle this at Community level is dubious. Obviously, the choice between distributing apples or Rocha pears should be left to the Member States. However, we do doubt whether there is a need to establish a Community scheme in this respect.
in writing. - (FR) On 1 February 2007, when my report on promoting healthy diets and physical activity in the EU was adopted, the European Parliament delivered a number of strong messages, including the fundamental role of education in relation to nutrition and health in order to prevent overweight and obesity, which affects more than 5 million children, and the call for the Commission and the Council to take the necessary measures, within the framework of the review of the CAP (common agricultural policy) in 2008 and 2013, to enhance healthy nutrition incentives within the framework of rural development policies.
The Commission seems to have heard the message with this European scheme to distribute free fruit in schools for children aged six to ten from 2009/2010. Now it is up to the 27 Member States to play the game. Obviously a lot of time, money and staff will be needed and menus will also need to be changed in many school canteens for the WHO (World Health Organization) recommended daily intake of five fruits and vegetables (400 grams) to become more than just an advertising slogan written in small print on television screens.
in writing. - (IT) I voted for the report by Mr Busk on the scheme to promote the consumption of fruit in schools. It is clear that the children of the European Union eat little fruit or vegetables, partly because of the bad diets that they have in school canteens. High consumption of fruit and vegetables, however, would reduce the risk of contracting serious diseases and would prevent children becoming overweight and obese. Furthermore, eating vegetables from childhood is a good habit that continues throughout life.
I also agree with the rapporteur that the resources earmarked by the Commission for this scheme are totally inadequate. In fact, the proposed subsidy allows the provision of only one portion of fruit one day a week. It should also be said that I am, to tell the truth, pleased with the fact that the Commission is in any case taking to heart the various existing experiments with a view to making qualitative improvements to the scheme.
in writing. - (SV) In Sweden, we usually tell our children that fruit is nature's own sweets. I like fruit very much myself and I think that it is a good thing for Europe's children to eat sufficient quantities of these wholesome foods. Thus far, I share the rapporteur's views. That said, the responsibility for our schoolchildren eating a sufficient quantity of apples and bananas must, nevertheless, rest with the children's parents and, possibly, the municipalities providing their education. The European Union must not play the part of a supranational fruit police. Let us instead concentrate our energy and our resources on more pressing tasks.
in writing. - I fully support the Commission's proposals on distributing free fruit and vegetables in schools, as part of the strategy on tackling obesity among children. Not only do I fully support the use of EU money to tackle a priority public health concern faced by all Member States, but I also support the strong social element attached to the proposals, in that they will allow Member States to support children from more deprived backgrounds who tend to eat less fruit and vegetables and who tend to be more at risk from obesity. Furthermore, this is the first time that CAP money will be used to tackle a public health concern, a sign of a change in thinking on the aims of the CAP.
I am happy that Parliament has sent a strong message to the Commission and to the Council, in supporting an increased budget enabling more children to benefit from the scheme. However, I do not agree with Parliament's position stipulating that fruit and vegetables should only come from the Community. We should not lose sight of the fact that this scheme is about promoting a wide variety of fruit and vegetables to school children and tackling obesity.
(Explanation of vote abbreviated in accordance with Rule 163(1)).
in writing. - (NL) The battle against the bulge must start from a young age. The supply of fresh fruit in schools can be a huge incentive to eat healthily. This is why this scheme, which makes at least one piece of fruit available to each child between the ages of 3 and 10, is to be welcomed with open arms.
It is estimated that in the European Union, 22 million children are overweight, 5.1 million of whom are obese. Not only does this create many health problems, it also increases the cost of healthcare in the Member States. If the Commission endorses Parliament's proposal to increase the budget from EUR 90 million to EUR 500 million, every child can learn good eating habits from a young age. This gives them more chances of sustaining these habits and preventing obesity as a result.
This report also comments on the composition of the fruit supply. The Member States should give preference to locally produced and seasonal fruit. The report calls for health and eating advice for children, together with information about the characteristics of organic farming. I am pleased with the content of the report, and for that reason, I voted in favour.
in writing. - I support the principle of trying to make fruit more accessible to young people in schools. The successful Scottish project of trying to get more fruit and vegetables available through schools has seen record numbers of children eating more healthily. The programmes have been targeted at those most in need and I would hope that this scheme would target the poorest and most vulnerable children first.
in writing. - (SV) We Swedish Social Democrats in the European Parliament agree with the analysis of the situation in the euro area. We appreciate the fact that social aspects of the cooperation have been highlighted and that the problems with growth are emphasised. At the same time, we do not support paragraph 40 of the report, which states that Member States outside the euro area that fulfil the Maastricht criteria and have no derogation in the Treaty should adopt the common currency at the earliest possible opportunity.
We are of the opinion that this lies outside Parliament's competence to comment on. We respect the decision taken by the Swedish people in a referendum and would like to emphasise that this is a matter that should be dealt with in the respective Member States.
in writing. - (PT) We all voted against this report which deifies the Stability Pact, fails to see the consequences of the current serious economic and social situation, ignores the worsening social and regional inequalities and forgets the rise in unemployment and poverty.
It is unacceptable that this report insists on the false independence of the European Central Bank, instead of defending its democratic scrutiny and the alteration of its objectives to take account of the need to concentrate on production, creation of employment with rights and improvement of people's purchasing power, particularly among workers and pensioners.
Regrettably, the proposals tabled by our Group were rejected, specifically those criticising the fiscal and competition policies and drawing attention to the growth in job insecurity and low pay and to the consequences of deregulation and liberalisation.
It is also regrettable that our proposal to repeal the Stability Pact and replace it with a new Strategy for Solidarity, Development and Social Progress was rejected.
The least one can say is that the 'generally positive' assessment drawn up by the rapporteurs on ten years of Economic and Monetary Union does not seem completely objective. Not surprisingly, the few problems identified are analysed as being the fault of the Member States and of a lack of European integration.
The truth is that the introduction of the euro automatically led to an explosion in the prices of convenience goods and to a fall in the purchasing power of workers. The truth is that the Stability Pact is a budgetary and social Malthusianism. The truth is that the lack of an exchange rate policy and the overvaluation of the euro have undermined the international competitiveness of the euro area. The truth is that a single monetary policy and a single key interest rate for 11 or 15 economies with very different structures and levels of development are inevitably as ill-suited to the needs of each individual one of these economies as they are to those of the whole.
The euro has failed to bring the promised prosperity to its members, who, for the most part, are now in recession. This is because the euro, in its conception and in its operation, is not an economic tool. It is above all a powerful political tool for destroying the independence of nations.
in writing. - I support this report, which calls for improved economic coordination in order to try to prevent a prolonged, deep recession. This roadmap should improve the monitoring of the financial crisis, and should provide valuable support to the economy.
in writing. - (IT) I voted for the report by Mrs Berès and Mr Langen which takes stock of a decade of Economic and Monetary Union. I fully agree with the fact that the European Parliament, the only European body directly elected by the people, has played a very important role over the first decade of Economic and Monetary Union. Parliament acts as co-legislator in the field of the internal market, in particular with regard to financial services; it conducts dialogue on the coordination of economic policies through the Committee on Economic and Monetary Affairs; it has a dominant role in monetary policy, with the appointment of the members of the ECB's Executive Board. These are only a very few of the primary functions carried out by Parliament over recent years. I would like to end by congratulating my fellow Members on the report, particularly in light of the emphasis placed upon the enlargement of the euro area as a springboard for the EU's new economic future.
in writing. - (PL) The 'EMU@10: successes and challenges after 10 years of Economic and Monetary Union' report is one of the most important reports presented to this plenary. At a time of financial difficulties, it provides a new framework for discussions about the economy. The report offers a detailed analysis which enables us to see the positive and negative aspects of Economic and Monetary Union. It contains interesting conclusions about the common currency, the euro.
There can be no doubt that the introduction of the euro has been a huge financial success for the EU. It must be acknowledged that it has withstood a lot of market turbulence. However, the common currency does not affect all regions in equal measure. Differences in the development rates of different European Union states are becoming increasingly more pronounced. Today, at a time of financial crisis, coordination of economic policy has become a necessity. We must also abide by the provisions of the Stability and Growth Pact.
It is extremely important to support the independence of the European Central Bank. Its powers must be limited to monetary issues, that is to maintaining price stability, and its exclusive power to set interest rates.
For these reasons, I support adoption of the report.
in writing. - The Conservative Party has recently published "Fair Play on Women's Pay: A six-point plan to overcome the gender pay gap". The Conservative Party wants to help to stamp out the pay gap once and for all.
This includes compulsory pay audits for employers who are found to discriminate, new measures to help women into work and up the careers ladder, and extending the right to request flexible working to all parents of children aged eighteen or younger.
Equal pay is crucial for a fair and equal society, but national governments and parliaments are generally best placed to act in ways that are most effective for their own societies and economies. This recommendation by the European Parliament is over-prescriptive at the EU level.
The Bauer report is not one we can support, however, as the request for a new legislative proposal on equal pay is based on Article 141(3) of the EC Treaty which is covered by the Conservative Party's pledge to opt out of the Social Chapter.
in writing. - (SV) The gender pay gap is a huge problem and something that both individual workers and social partners have a particular responsibility to address. This type of discrimination violates basic provisions of the Treaty and employers who do not take responsibility for this should even now be prosecuted in court.
However, this is contrary to our fundamental view of the Swedish labour market and the parties' responsibility, as per current legislation, to create new legal instruments to direct wage formation at EU level or by means of a state wage policy. Wage formation is not, and should not be, an EU competence.
As our request to remove references to new legal instruments for directing wage formation at EU level was given a hearing, we have chosen to vote in favour of the report as a whole. Unfortunately, the report still contains a number of undesirable details, such as the proposal for an 'equal pay day'. Parliament's persistent habit of requiring the proclamation of days, weeks and years for various phenomena is placard politics which does not distinguish between different subject matter. On the contrary, the subject matter itself is viewed in a banal and casual way.
in writing. - (PT) The gender pay gap is a problem throughout Europe. The Community legislation on equal pay for men and women, in force since 1975 and revised in 2006, is clearly inefficient.
We applaud the rapporteur for asking the Commission to submit a legislative proposal by 31 December 2009, based on the recommendations contained in the report. We also congratulate her on the responsible and serious way in which she has presented her recommendations, which are focused on the central issue, unlike some of the amendments tabled by the socialists which do not help to solve this problem as they consist of details from political folklore or recommendations which are unfeasible given that they fall outside the competence of Member States.
In Portugal, between 2005 and 2006, despite identical circumstances, the gender pay gap increased by 8.9% under the current government. The unemployment benefit paid to women in 2007 was 21.1% less than that paid to men. The amounts paid to women, including with regard to extended benefits, are below the poverty threshold and actually fell between 2006 and 2007.
The Portuguese Social Democrat MEPs support this report. In spite of socialist folklore, we do not confuse the essential with the additional and we will not allow the additional to destroy the essential, namely to change an unacceptable situation of discrimination.
in writing. - The principle of equal pay for equal work helps to remove discrimination against women in the workplace. But we must go further in protecting women's rights. The aim of this report is not only to enhance the value of women's work but improve the quality of public services also.
More than 30 years after the introduction of equal pay legislation, women in the EU earn 15% less than men and progress has been slow in closing the gender pay gap with men. Twenty years ago, the gender pay gap in Ireland was about 25% and now the gap is 13%. Even with this progress, the gender pay gap remains a serious cause of concern. New challenges arise, particularly in this economic climate, which need to be identified and solved.
Many women continue to be concentrated in a narrow range of occupations, in part-time and low-paid work, and in jobs where their skills and contributions are undervalued. We need a multifaceted approach. We need to increase the labour market participation by women. We need to improve child care services and child benefits to help reintegrate women with children back into the work place.
in writing. - (RO) I voted in favour of abolishing direct and indirect discrimination, social and economic factors, as well as segregation on the labour market. The report urges a neutral professional evaluation which should be based on new systems for classifying and organising staff, on professional experience and productivity, evaluated primarily from a quality perspective. It is also being proposed to arrange a European Equal Pay Day to make the general public and employers aware of wage inequalities.
in writing. - I supported this report as we need proper enforcement of existing laws on the principle of equal pay. However, while the enforcement of existing laws on the principle of equal pay for the same work and for work of equal value is crucial to achieving gender equality, the restoration of choices to all women is also very important. There needs to be flexibility in the system and a proper work/life balance. Women must be given: the choice to marry or not; the choice to have children or not, to have a career, to have further education or not, to stay at home, to go out into the workplace, to start a business or to have access to property. The challenge is to ensure that economic pressures do not remove these choices.
in writing. - (PT) I voted in favour of the Bauer report on equal pay for men and women because it is unacceptable that women earn less (the difference in the EU is 15%), even though they possess more skills (58% of graduates and 41% of doctorate holders are women).
The report suggests ways of revising the current legal framework, including proposing the introduction of penalties for non-compliance and calling for greater dialogue with the social partners. The principle of equal pay for equal work or for work of equal value is not just a fight of women, but of all society. Women are needed in all areas of business, particularly in those traditionally regarded as masculine. This is proven by the fact that women make good managers.
In the current context, and to achieve the growth and employment objectives of the Lisbon Strategy, the active participation of women is essential.
in writing. - (PT) Although the report has been adopted with most of the amendments tabled during the debate in the Committee on Women's Rights and Gender Equality, which made it into a good report, the PPE-DE Group could not refrain from weakening its scope during the vote in plenary, knowing that an absolute majority of 393 votes was needed.
As a result, certain proposals have regrettably fallen and are not contained in the final resolution, including some detailed recommendations on the content of the new proposal requested from the European Commission on compliance with the principle of equal pay for men and women.
However, this is still a positive resolution which we voted for. We would stress the need for measures which value work, which give priority to employment with rights and a fair distribution of wealth, which help to overcome pay differences and stereotypes linked to certain tasks and business sectors that discriminate against women, and which value the professions and activities in which women predominate. These particularly include the retail and services sectors, and industries such as cork, textiles and clothing, footwear, food and others where very low pay exists in the professions and categories dominated by women.
in writing. - I am speaking on this today as the gender pay gap is a concern to many of my West Midlands constituents, as well as to most of us here.
The gender pay gap in the UK is wider than the European average and women have recently received the dire news that this gap is now increasing.
Equality between men and women is a fundamental right and a democratic necessity. Only with the equal participation of all our citizens will we achieve the EU objectives of growth, employment and social cohesion.
Economic arguments to change are compelling: unlocking women's potential could contribute up to 2% of GDP. In times of financial instability, it is crucial to ensure that our economy uses all the resources it has. It is also crucial to make sure that women do not suffer even more.
Although legislation has been passed and initiatives have been proposed, it is not enough. Many of my constituents are in favour of stronger action to fight the gap.
This is why I welcome this report and proposals to introduce pay audits and attribute more power to equality bodies.
in writing. - (SV) After careful consideration, the June List has chosen to vote in favour of the report. Increased equality on the labour market, reduced pay gaps between professional women and men and equal pensions are important objectives in a just society. Thus, the ideas for more statistics, revised legislation and training to counteract common notions in society concerning gender are important.
However, the June List is critical of the EU's seemingly insatiable need to incorporate more and more policy areas within its sphere of competence. It is our fundamental view that issues relating to regulation of the labour market should primarily be dealt with by individual Member States and should not be taken up at EU level.
in writing. - The principle of equal pay for men and women is explicitly stated in the Treaty of Rome and it is therefore a scandal that such huge disparities between the genders still exist across the EU. It is therefore essential that the European institutions take real action in this area and I accordingly voted in favour of the Bauer report.
in writing. - The pay gap, which was one of the objectives of the Lisbon Strategy for growth and jobs but which has not been adequately addressed by some Member States, has a serious impact on the status of women in economic and social life. I support this report, which will address women earning 15-25% less than their male counterparts in Europe.
in writing. - (DE) In today's vote I voted in favour of the report by my colleague Edit Bauer. However, I did not find this easy as I have some reservations about the content of some points.
A policy of equality has existed at European level for almost 50 years. For the last 50 years we have had a clear statutory framework. Nonetheless, despite all our efforts in the direction of equality, both at European level and in the Member States, we still have not succeeded in fully eliminating the discrimination against women in terms of pay.
The call for new laws as formulated in the Bauer report should be rejected. It is not possible to achieve a change in attitude in our society through legislation. Experience in recent years shows that the causes of the pay gap between men and women are mostly outside the ambit of the legal system and that legal regulations cannot by themselves improve the situation of women in the labour market.
New laws simply create more bureaucracy and thus increase the burden on small and medium-sized enterprises in particular. For this reason, I am in favour of a more consistent implementation of the existing regulations to abolish gender-specific pay differences and against additional legal regulations.
in writing. - (RO) I voted in favour of Mrs Bauer's report, given the gender inequalities which, unfortunately, still exist. Equality between women and men is a fundamental value of the European Union.
Promoting the principle of equal opportunities between women and men is a relatively recent concern for the European Union - featuring in the Maastricht Treaty or Amsterdam Treaty - although various aspects have been highlighted by many declarations or international agreements, such as the Declaration on the Elimination of Discrimination against Women of 1967.
In Romania two of the fields in which the majority of workers are women would be health and social services and education (69.5%). Professions and workplaces dominated by women still tend to be undervalued compared to those where men predominate. Inequalities and discrepancies in applying gender criteria have a definite impact on pay. The average wage difference between women and men is 8.5-15%, and even bigger in the private sector, in the latter's favour. This contravenes Directive 75/117/EEC relating to the application of the principle of equal pay for women and men.
in writing. - (RO) Unless we have equal pay for women and men, we will find it difficult to achieve the objectives proposed for 2010: improving living conditions, achieving economic growth and eradicating poverty. The fact that in the European Union women earn on average 15% less than men and need to work roughly until February (418 days per year) to be paid the same amount as men sounds an alarm bell. Specific measures need to be taken to combat this.
Equal representation in the European Commission and European Parliament may be our political signal for a better representation of women in all decision-making bodies and, implicitly, for eliminating these pay gaps.
I voted in favour of this report and I congratulate the rapporteur.
in writing. - (IT) I voted for the report by Mrs Bauer on the application of the principle of equal pay for men and women. For years this age-old problem has been under debate: it is disconcerting to note that, in some EU countries, differences in pay are primarily attributable to the high level of job-related segregation and the impact of the pay structure. We therefore need multi-faceted policies targeting the implementation of legislation that already exists, but which is not very effective. I applaud the work accomplished by my fellow Member, which is designed to consolidate the legislation in force, but to take into account the fact that it is difficult to influence economic segregation through legislation of this type. Finally, I support the cause because we need to have pay policies designed to reduce inequalities in pay and to achieve better pay for low-paid workers, among whom women predominate.
in writing. - The creation of a European Equal Pay Day is something I support. The fact that women are still discriminated against, being paid an average 15% less than their male counterparts for the same work, is totally unacceptable in 2008.
in writing. - (EL) The Communist Party of Greece voted against the report, because it uses equal pay to reduce working women's rights to the lowest common denominator. Working women should not forget that, on the pretext of applying the euro-unifying legislation on gender equality, the EU and the centre-left and centre-right governments of the Member States have proceeded to abolish their vested rights, such as the ban on night work for women. The EU and the New Democracy and PASOK parties have used the same legislation to engineer an increase in the retirement age for female civil servants in the name of abolishing discrimination and of gender equality.
Not only does the report fail to address the real causes of unequal pay between men and women for the same work, and the fact that women and young people are the first victims of part-time work, flexible contracts of employment and flexicurity, on the contrary, the solutions it proposes move in precisely this direction. The argument of 'reconciling family life and work' is used to generalise flexible forms of employment for women and propose hot money from public funds and public works contracts and financing as a reward for 'good capitalists' who apply what is self-evident: an equal day's pay for an equal day's work for men and women.
in writing. - This report makes recommendations to the European Commission on applying the principle of equal pay for men and women, and that principle is the key to ensuring dignity, fairness and equality in pension entitlements.
For years now I have strongly backed the Plymouth Senior Citizens' Petition calling for the just treatment of older women.
I was proud to submit three amendments to the Bauer report, reflecting the Plymouth campaigners' demands, and I am delighted that all three have been accepted.
The European Parliament has recognised that many women lose out on earnings as a result of their work caring for children and older people. It has called on the Commission to eliminate the risk of poverty among pensioners and secure for them a decent standard of living. And it has set as a goal the equality of male and female pensions, including the retirement age.
Now we need the European Union and national governments to take heed of these words and turn fine sentiments into forward steps.
Pension equality for senior citizens is a worthy goal, and I am proud to support this report.
in writing. - (SV) We have chosen to abstain, as we think that it is, in principle, wrong to pre-empt the legislative process that is currently in progress concerning precisely these issues in an own-initiative report.
in writing. - (PL) I support Mr Ehler's report for two reasons.
Lacking its own raw materials, the European Union is becoming one of the largest energy importers in the world, increasingly dependent on external oil and gas suppliers. These are the sectors associated with the greatest geopolitical risk. Coal reserves will remain available for longer than oil and natural gas reserves, and may acquire strategic importance for us, in the event that energy supplies are threatened for political reasons.
In addition, producing energy from fossil fuels such as coal can be viable in spite of stringent environmental standards, and this offers good prospects to European and Polish mines. The introduction of clean coal technologies will contribute to the significant development of Poland's infrastructure and its economy.
in writing. - (LT) The Commission communication on 'Supporting early demonstration of sustainable power generation from fossil fuels' is a very important step towards further discussions on political and financial measures. Today it is obvious that the European Union will only be able to implement its ambitious goals in the area of post-2020 climate policy if it ensures the use of broad CO2 capture and storage technologies at power stations. We really must make progress in preparing and adopting legal regulations on geological capture and storage of CO2.
Although at the moment attempts are being made at European level to adopt a directive on geological capture and storage of CO2 as quickly as possible, there is a shortage of appropriate initiatives at national or regional level, which are particularly necessary in the area of transport infrastructure.
in writing. - (SV) For as long as fossil fuels are required to meet the EU's energy needs it is important to support initiatives that aim to alleviate the environmental effects, for example using CCS (Carbon Capture and Storage) technologies.
However, we are of the opinion that proceeds from auctioning emission allowances should go to the respective Member State and not be earmarked for different projects. Otherwise, there is a risk of the emission allowances system becoming ineffective and controlled from the top.
in writing. - (RO) I voted for this report because it emphasises the importance of increasing the allocation of European funds for research, aimed at implementing new technologies for capturing greenhouse gases, especially CO2, particularly funds aimed at implementing pilot projects which will raise the profile of this research, along with the opportunities offered by it and the safety of new technologies. Europe cannot give up yet the biggest energy resource it owns, fossil coal, as many of the Member States still guarantee their energy independence by processing fossil coal. We need to guarantee future generations that producing electricity from fossil fuels is sustainable and causes as little pollution as possible.
in writing. - I supported this report, as it is in line with the amendment I tabled on the financing of large scale CCS (Carbon Capture and Storage) demonstration plants, in my report on the review of the EU's Emissions Trading System.
Our dependence on fossil fuels is likely to persist for some time and we should be exploring all options in order to mitigate their harmful effects. CCS extracts and buries the carbon from any hydrocarbon source rather than allowing emissions to enter the atmosphere. If implemented without delay and given proper financing CCS could reduce CO2 emissions in the EU significantly.
in writing. - This report recognises the need to reduce emissions from fossil fuels which will be used to bridge the gap until we can become reliant upon renewable energy sources, which is why I support it.
in writing. - (IT) I voted for the report by Mr Ehler on supporting early demonstration of sustainable power generation from fossil fuels. It is clear that the European Union will only attain the ambitious targets in its climate policy if it succeeds in ensuring broad use of CCS (Carbon Capture and Storage) technologies in power stations.
The strategic importance of coal must not prevent us from finding a way to use this precious resource in a manner that does not have an impact on climate. In addition, I agree with the rapporteur on the paucity of measures adopted by the Commission to ensure that such ambitious projects can be completed by 2015. Finally, I welcome the assessment made by Mr Ehler, stressing the absence of an appropriate legislative framework that has financial resources available to it. It is absolutely vital that we remedy this absence.
in writing. - (DE) By adopting the Ehler report the European Parliament has decided on a completely outmoded energy strategy. CCS (Carbon Capture and Storage) is intended to make production processes that are damaging to the climate seem 'climate friendly'. However, it does not avoid or reduce CO2 production, as would be the case with renewable energies for example. In the opinion of the Group of the Greens/European Free Alliance, massive public funding of CCS makes little sense at an economic level. This money would be put to better, more sustainable use if it were invested in research into the more efficient use of renewable energies.
The Ehler report goes further than the Commission: it seeks to use European structural funds for CCS investment, which will deny these resources to disadvantaged regions and their sustainable development plans. A CDU member who represents Brandenburg, Mr Ehler is seeking to put money in the pocket of Vattenfall, Europe's fifth-largest power company, enabling it to open more lignite mines in Lusatia (Brandenburg/Saxony), threatening more villages with resettlement. It is known that Vattenfall intends to generate power from lignite for the next 50 to 60 years, even though this is only possible with an efficiency factor of less than 50%. Energy-intensive CCS technology will reduce this by a further 10% to 15%. This is a retrograde step, which is why we do not accept this report, but instead have lodged an alternative proposal.